Citation Nr: 9906422	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-33 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability due to 
exposure to asbestos, lead, cart paint, and "citri clean."

5.  Entitlement to a higher (compensable) rating for service-
connected plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to May 
1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997  RO decision which established service 
connection for fasciitis of the left foot and assigned an 
initial rating of 0 percent (the veteran appeals for a higher 
rating), and which denied service connection for plantar 
fasciitis of the right foot, hearing loss of the right ear, 
tinnitus, and a disability due to exposure to asbestos, lead, 
cart paint, and "citri clean."  A personal hearing was held 
before a member of the Board in November 1998.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for plantar 
fasciitis of the right foot.

2.  Hearing loss of the right ear had its onset during 
service.

3.  Tinnitus began in service.

4.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a disability due 
to exposure to asbestos, lead, cart paint, and "citri 
clean." 

5.  The veteran's service-connected plantar fasciitis of the 
left foot is manifested by some pain, and related impairment 
is equivalent to anterior metatarsalgia.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for plantar 
fasciitis of the right foot is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Hearing loss of the right ear was incurred in service. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran's claim for service connection for a 
disability due to exposure to asbestos, lead, cart paint, and 
"citri clean" is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The criteria for a 10 percent rating for plantar 
fasciitis of the left foot have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5279, 5284 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1993 to May 
1997.  His DD Form 214 shows his primary military 
occupational specialty (MOS) was that of a combat engineer.  
He did not receive any combat citations.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
August 1992, the examiner noted moderate pes planus symptoms.  
On audiology examination, the veteran's right ear hearing 
thresholds were reported as 5, 0, 5, 0 and 30 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  In a 
report of medical history dated in August 1992, the veteran 
reported a history of foot trouble; the reviewing examiner 
noted that he had asymptomatic flat foot disorder.  On 
audiology examination in August 1993, the day after the 
veteran commenced active duty, right ear hearing thresholds 
were reported as 15, 10, 0, 0, and 25 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.

An October 1993 treatment note shows that the veteran 
presented with complaints of a bruised left heel; he said he 
hurt it the previous day when he landed on that heel during 
training.  The diagnostic assessment was a soft tissue injury 
to the left heel.  A February 1995 asbestos medical 
surveillance program questionnaire indicates that the veteran 
denied asbestos exposure before and during military service.

A December 1995 treatment note shows that the veteran was 
treated for complaints of left heel pain, and reported a two-
year history of foot problems, with a history of pre-service 
pes planus; the diagnostic impression was a bone contusion of 
the left foot or a soft tissue injury versus a fracture.  
Later that month, the veteran was treated for left heel pain; 
the diagnostic assessment was a contusion of the left heel.  
A January 1996 podiatry consultation (which is largely 
illegible) shows that the veteran said his feet were painful 
due to military training.  The examiner diagnosed various 
foot deformities including bilateral pes planus, varus 
deformity, and bilateral plantar fasciitis.  A July 1996 
"Abbreviated Limited Duty Medical Board Report" diagnosed 
bilateral pes planus and plantar fasciitis of the left foot; 
duty limitations were imposed based on these conditions.

A January 1997 treatment record shows that the veteran 
reported continued left foot pain.  A January 1997 memorandum 
regarding a Medical Board indicates that the veteran was 
being processed for a physical evaluation board (PEB) based 
on an initial diagnosis of "pes planus bilateral/plantar 
fasciitis."  

On medical examination performed for separation purposes in 
February 1997, the examiner noted pes planus.  No other foot 
defects were noted.  On audiology examination, the veteran's 
right ear hearing thresholds were reported as 15, 10, 0, 0, 
and 25 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Tinnitus  was not noted.  The veteran reported 
that he had been exposed to asbestos, lead in water, cart 
paint, and "citri clean."  In a report of medical 
assessment dated in February 1997, the veteran reported that 
he had plantar fasciitis; the reviewing examiner indicated 
that the veteran had pes planus.  In a February 1997 report 
of medical history completed in conjunction with the 
separation medical examination, the veteran reported a 
history of hearing loss and foot trouble.  The reviewing 
examiner indicated that the veteran had a hearing deficit and 
pes planus.  Service medical records are negative for 
tinnitus and any disability due to exposure to asbestos, 
lead, cart paint, and "citri clean." 

A March 1997 report of proceedings of the PEB shows that the 
veteran was found unfit for duty based on plantar fasciitis 
of the left foot, rated 10 percent disabling.  Bilateral pes 
planus was also noted, but this condition was not rated as it 
pre-existed military service.  The PEB recommended that he be 
separated from service, with severance pay.  The veteran was 
so discharged from service in May 1997.

In May 1997, about two weeks after service discharge, the 
veteran submitted claims for service connection for fasciitis 
of the left foot, plantar fasciitis of the right foot, 
hearing loss, ringing in the ears (tinnitus), and disability 
due to exposure to asbestos, lead, cart paint, and "citri 
clean."

On a VA general medical examination in July 1997, there was 
no acute dermatosis, no lymphadenopathy, his head, face, and 
neck were essentially normal, and there was no thyromegaly.  
On examination of his chest, there was good air entry 
bilaterally, with no wheezing, rales, or rhonchi.  There was 
hepatosplenomegaly with no tenderness.  There was no gross 
neurological deficit.  An X-ray study of the chest was 
normal.  At this examination, the veteran gave a history of 
right ear hearing loss since 1995, right ear tinnitus which 
lasted from two hours to one day, and plantar fasciitis.  The 
diagnoses were tinnitus aurium of the right ear, hearing 
loss, and history of plantar fasciitis.  (It was noted that 
the veteran was not examined for hearing loss and plantar 
fasciitis, as these were the subject of separate 
examinations).

At a July 1997 VA examination of the feet, the veteran 
complained of flat feet, fasciitis of the left foot, and 
right foot pain.  He said he experienced soreness of both 
feet, and at times it was unbearable to stand.  He said his 
condition was aggravated when he carried heavy objects.  On 
examination, both feet had low arches, and there was no 
tenderness, swelling, or deformity of the left foot.  There 
was no abnormality of the right foot other than pes planus.  
He was able to walk normally, and to walk on his heels and 
toes with no problems.  Inversion and eversion were all 
right.  There was no callus formation.  An X-ray study of the 
feet showed no significant bone or joint abnormality.  The 
diagnoses were bilateral flat feet, and history of plantar 
fasciitis of both feet, with no tenderness.  The examiner 
stated that there was no abnormality of the feet other than 
flat foot deformity.

On a VA audiology examination in July 1997, the veteran's 
right ear hearing thresholds were reported as 5, 5, 10, 35, 
and 55 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  His speech discrimination was 100 percent 
correct in the right ear.   The left ear had normal hearing.  
The veteran reported a history of noise exposure to 
demolitions during military service, and he noted that he 
primarily fired weapons from the right side.  He reported 
decreased hearing, particularly in the past year, and 
reported tinnitus (constant on the right and periodic on the 
left) with an onset approximately one year ago, at the same 
time he noticed hearing loss in the right ear.  The examiner 
diagnosed high frequency sensorineural hearing loss of the 
right ear, constant tinnitus in the right ear, and periodic 
tinnitus in the left ear.

In a November 1997 decision, service connection was 
established for fasciitis of the left foot with a 
noncompensable evaluation.

At a November 1998 Board hearing, the veteran testified that 
he currently had no disabilities that he knew of due to 
exposure to asbestos, lead, cart paint, and "citri clean," 
but stated that he still wanted the Board to adjudicate this 
issue.  He said he had daily pain in both feet, worse on the 
left, with numbness, aggravated by walking and standing.  He 
said the pain was worse in the mornings, and was worse in the 
left foot.  He denied receiving any medical treatment for a 
foot condition since the July 1997 VA examination.  He said 
that during service he was exposed to loud noises, including 
explosions, in his MOS of a combat engineer, and that such 
exposure caused hearing loss.  He said he first incurred 
tinnitus during service.  He denied receiving any 
audiological evaluations since the July 1997 VA examination.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
organic diseases of the nervous system, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for plantar fasciitis 
of the right foot, hearing loss of the right ear, tinnitus, 
and a disability due to exposure to asbestos, lead, cart 
paint, and "citri clean," which he asserts were incurred 
during military service.   His claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

1.  Plantar Fasciitis of the Right Foot 

Service medical records from the veteran's 1993-1997 period 
of active duty show that on medical examination performed for 
enlistment into military service, the examiner noted moderate 
pes planus symptoms.  Some later service medical records 
refer to bilateral plantar fasciitis, although the records 
primarily refer to only left foot plantar fasciitis (which is 
now service connected), and left foot but not right foot 
plantar fasciitis was noted by the PEB just prior to the 
veteran's May 1997 service discharge. 

At a July 1997 VA examination, the examiner found no 
abnormality of the right foot other than flat foot.  The 
diagnoses included a history of plantar fasciitis of both 
feet, but the examiner stated that there was no abnormality 
of the feet other than flat foot deformity.  That is, there 
was no diagnosis of current right foot plantar fasciitis.

The veteran has asserted that he has plantar fasciitis of the 
right foot and that it began during his period of active 
service.  As a layman, he is not competent to render a 
medical opinion regarding diagnosis or etiology, and his 
statements do not serve to make his claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not presented medical evidence of current plantar 
fasciitis of the right foot as required for a well-grounded 
claim; without such competent evidence, the claim for service 
connection is not well grounded and must be denied. 38 
U.S.C.A. § 5107(a); Caluza, supra; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

2.  Hearing Loss of the Right Ear 

The veteran's claim for service connection for hearing loss 
of the right ear is well grounded, meaning plausible; all 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

The veteran's service medical records show some elevated 
decibel thresholds in the right ear.  A right ear hearing 
loss disability under the standards of 38 C.F.R. § 3.385 was 
not shown in service, although such is not required for 
service connection.  Service connection is still possible if 
the veteran currently has a hearing loss disability under the 
standards of 38 C.F.R. § 3.385, and the condition can be 
linked to service.  Ledford v. Derwinski, 3 Vet.App. 87 
(1992).  Significantly, at an examination in service in 
February 1997, the veteran complained of hearing loss, and in 
his VA compensation claim, about two weeks after his May 1997 
service discharge, he asserted he had right ear hearing loss.

On VA audiology examination in July 1997, less than two 
months after separation from service, right ear hearing 
thresholds were reported as 5, 5, 10, 35, and 55 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  His 
speech discrimination was 100 percent correct in the right 
ear. The 55 decibel threshold at 4000 hertz demonstrates a 
right ear hearing loss disability under the standards of 
38 C.F.R. § 3.385 (although hearing loss to a compensable 
degree, as required for presumptive service connection, was 
not shown).  The examiner diagnosed high frequency 
sensorineural hearing loss of the right ear.

Evidence supporting service connection for right ear hearing 
loss includes the veteran's military occupation with exposure 
to acoustic trauma, the complaints of hearing loss just prior 
to service discharge and immediately thereafter, and a 
verified hearing loss disability of this ear on examination 
soon after service.  The Board finds the evidence is 
approximately balanced on the question of whether the 
veteran's current right ear hearing loss began in service.  
Under such circumstances, he is given the benefit of the 
doubt, 38 U.S.C.A. § 5107(b), and the Board concludes that 
hearing loss of the right ear was incurred in service.  Thus, 
service connection is warranted.

3.  Tinnitus 

The veteran's claim for service connection for tinnitus is 
well grounded, and there is no further VA duty to assist him 
with this claim.  38 U.S.C.A. § 5107(a).  Service medical 
records are negative for complaints or diagnosis of tinnitus.  
Yet the veteran filed a service connection claim for this 
disability just two weeks after his May 1997 service 
discharge, and tinnitus was confirmed on VA examination soon 
thereafter in July 1997.  The veteran primarily complains of 
right ear tinnitus.  The Board has established service 
connection for sensorineural hearing loss of the right ear, 
and it is known that tinnitus is often associated with 
sensorineural hearing loss.  2 Cecil, Textbook of Medicine, 
§ 464 at 2119-2120 (18th ed. 1988).  Given these 
circumstances, and applying the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran's 
current tinnitus began is service, and service connection for 
this condition is granted.

4.  A Disability due to Exposure to Asbestos, Lead, Cart 
Paint, and "Citri Clean." 

Service medical records are negative for a disability due to 
exposure to asbestos, lead, cart paint, and "citri clean."  
On separation medical examination the veteran reported 
exposure to such substances, but no related disability was 
diagnosed.

Post-service medical records are negative for a disability 
due to exposure to asbestos, lead, cart paint, and "citri 
clean."  At a hearing in November 1998, the veteran 
acknowledged that he had no known current disability 
resulting from such exposure.

The veteran has not presented medical evidence of a current 
disability due to exposure to asbestos, lead, cart paint, and 
"citri clean" as required for a well-grounded claim; 
without such competent evidence, the service connection claim 
is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a); Caluza, supra; Rabideau, supra. 

B.  Higher Rating for Plantar Fasciitis of the Left Foot

The veteran's claim for a higher (compensable) rating for his 
service-connected plantar fasciitis of the left foot is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The RO has rated the veteran's service-connected plantar 
fasciitis of the left foot by analogy to metatarsalgia.  38 
C.F.R. §§ 4.20, 4.27.
 
A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  This is the 
maximum rating for this disability.  38 C.F.R. § 4.71a, Code 
5279.  

Residuals of a foot injury are rated 10 percent disabling 
when moderate, and 20 percent when moderately severe.  38 
C.F.R. § 4.71a, Code 5284.

A zero percent (noncompensable) disability rating is to be 
assigned where the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

On VA examination in July 1997, the veteran complained of 
flat feet and fasciitis of the left foot.  On examination, 
both feet had low arches, and there was no tenderness, 
swelling, or deformity of the left foot.  He was able to walk 
normally, and to walk on his heels and toes with no problems.  
Inversion and eversion were all right.  There was no callus 
formation.  An X-ray study of the left foot showed no 
significant bone or joint abnormality.  The diagnoses were 
bilateral flat feet, and history of plantar fasciitis of both 
feet, with no tenderness.  The examiner stated that there was 
no abnormality of the feet other than flat foot deformity, 
and did not diagnose current plantar fasciitis of the left 
foot.

The Board notes that the veteran's pes planus is a non-
service-connected disability, and the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14.

Despite the negative objective findings on the last VA 
examination, the veteran had verified symptomatic left foot 
plantar fasciitis just a couple of months earlier (for which 
he was medically discharged from service based on disability 
which the service department found was 10 percent disabling) 
and he has had subjective complaints of left foot pain 
(metatarsalgia) since service.   With full application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that plantar fasciitis of the left foot produces 
impairment similar to metatarsalgia (ratable at 10 percent 
under Code 5279).  Thus, a higher initial rating of 10 
percent is warranted for this condition.  The evidence 
clearly shows the condition is not moderately severe within 
the meaning of Code 5284, and thus an even higher rating of 
20 percent is not in order.


ORDER

Service connection for plantar fasciitis of the right foot is 
denied.

Service connection for hearing loss of the right ear is 
granted.

Service connection for tinnitus is granted.

Service connection for a disability due to exposure to 
asbestos, lead, cart paint, and "citri clean" is denied.

A higher rating of 10 percent for plantar fasciitis of the 
left foot is granted.
 


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


